Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poddar et al. (US-PGPUB 2019/0205508 A1), hereinafter Poddar.

	Regarding claim 1, Poddar discloses A method to protect a machine learning model (Fig. 2), comprising:
	receiving a set of model weights, (Fig. 2 #202) 
	the set of model weights structured as a matrix having a given dimensionality ([0017] “partitions” and “each partition comprising multiple weights”) and 	having been generated as a result of training the model; ([0011])
	generating a key, (Fig. 2 #206)
	the key having a set of values, ([0003] “watermark bits”)
	the set of values structured as a matrix having at least the given dimensionality; (Pg. 2 [0018-0019], “Np” and “Nb”; Pg. 3 [0024], “…a single value of Nb that applies to all partitions in a layer.”) and
	applying the key to the set of model weights to generate a locked set of model weights, thereby securing the machine learning model. (Fig. 2 #208; [0013] “This watermark acts as a ‘lock.’”) 
It is noted, “locked” is also synonymous with “modified” according to the instant specification at Pg. 4 ln. 3-6.

	Regarding claim 2, Poddar discloses the method as described in claim 1 as set forth above, further including:
	in response to a given occurrence, selectively re-applying the key to the locked set of model weights to recover the set of model weights. ([0013], “watermark signature… acts as a key to unlock the watermark in the set of weights”)

Regarding claim 8, Poddar discloses an apparatus, comprising: 
a processor; (Fig. 1 #106)
computer memory holding computer program instructions executed by the processor to protect a machine learning model, (Fig. 1 #108)
the computer program instructions configured to implement the method of claim 1.

Regarding claim 15, Poddar discloses a computer program product in a non-transitory computer readable medium for use in a data processing system to protect a machine learning model, (Fig. 1 #112)
the computer program product holding computer program instructions that, when executed by the data processing system, are configured to implement the method of claim 1.

	Regarding claims 9 and 16, the limitations claimed are similar to those of claim 2 and are therefore similarly rejected as being anticipated by Poddar.

Claim 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stapleton et al. (WO 2020/151964 A1), hereinafter Stapleton.

Regarding claim 22, Stapleton discloses a method to protect a machine learning model having a set of weights (Fig. 9), comprising: 
generating at least first and second keys; (Pg. 27 [0099], “…a first portion of a digital key” and “…a second portion of the digital key”)
applying the first key to the set of weights to generate a first function; (Pg. 17 [0065], “Gated nodes 5611-3 of gated layer 5621 may be opened or closed by a first key lock routine 5631”)
applying the second key to the set of weights to generate a second function; (Pg. 17-18 [0065], “a second gated layer 5622 may be provided with its own gate nodes 5614-6, as well as a second key lock routine 5632”)
training the machine learning model against the respective first and second functions using at least a first input data set. (Fig. 9 #902, “…generate one or more outputs based on data applied across a plurality of inputs”)

	Regarding claim 23, Stapleton discloses the method as described in claim 22 wherein the machine learning model is trained against the first function using the first input data set, and (Fig. 9 #902)
wherein the machine learning model is trained against the second function using a second input data set that differs from the first input data set. (Fig. 9 #906, “Cause other input data to be applied as input across at least a second portion of the trained machine learning model…)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Sindhuja K et al. “A Symmetric Key Encryption Technique Using Genetic Algorithm.” (IJCSIT) International Journal of Computer Science and Information Technologies, Vol. 5 (1). (2014). 414-416, hereinafter Sindhuja. 
Regarding claim 3, Poddar discloses the method as described in claim 1 as set forth above, and wherein the key comprises one of:	a matrix of binary values, and a matrix of real number values ([0025], “A watermark, which is a series of bits…”; “real number values” is interpreted to mean any mathematically defined real number. Therefore, a “series of bits” is both a matrix of binary values and real numbers.)

Poddar fails to disclose wherein the key comprises one of:
	a matrix of sign values, 
	a matrix of parameters generated as a result of applying a key derivation function (KDF) to a secret value.
It is noted, “comprises one of” is an alternative form, only one of the listed limitations need be satisfied for rejection.

Sindhuja teaches a matrix of real number values, and (Sindhuja, S-II.D1 Pg. 416, “key matrix” consists of real number values) and
	a matrix of parameters generated as a result of applying a key derivation function (KDF) to a secret value. (Sindhuja, S-I.B1 Pg. 415, “Key Generation Algorithm” and “user input”)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poddar to incorporate the teachings of Sindhuja to include a matrix of parameters generated as a result of applying a key derivation function (KDF) to a secret value. Such modification would be motivated to provide security to the model weights. (Sindhuja, Pg. 416 S.IV)

	Regarding claims 10 and 17, the limitations of claims 10 and 17 are similar to those of claim 3. Therefore claims 10 and 17 are rejected over similar grounds as claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Stapleton.

	Regarding claim 4, Poddar discloses the method as described in claim 1 as set forth above, but fails to disclose wherein the key is applied to at least a portion of the set of model weights to generate a first behavior of the machine learning model, and 	wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model. 

However, Stapleton teaches wherein the key is applied to at least a portion of the set of model weights to generate a first behavior of the machine learning model, and (Pg. 17 [0065], “Gated nodes 5611-3 of gated layer 5621 may be opened or closed by a first key lock routine 5631”)	wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model. (Pg. 17-18 [0065], “a second gated layer 5622 may be provided with its own gate nodes 5614-6, as well as a second key lock routine 5632”)
It is noted, ‘behavior’ is a function f(x) that is defined by the trained model weights according to the instant specification at Pg. 20 ln. 19-21. Generating a behavior is interpreted as applying the key to modify the model weights.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poddar to incorporate the teachings of Stapleton to include wherein the key is applied to at least a portion of the set of model weights to generate a first behavior of the machine learning model, and wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model. Such modifications would be motivated to allow or block forward propagation of data through various portions of the neural network. (Stapleton, Pg. 17 [0064])

	Regarding claims 11 and 18, the limitations are similar to those of claim 4, and are therefore rejected over similar grounds as claim 4. 

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Germain, Mathieu et al. “MADE: Masked Autoencoder for Distribution Estimation.” ICML (2015), hereinafter Germain.

	Regarding claim 5, Poddar discloses the method as described in claim 1 as set forth above, but fails to disclose wherein the key is applied to the set of model weights by computing a Hadamard product of the matrix corresponding to the set of model weights, and to the matrix corresponding to the key.
However, Germain teaches wherein the key is applied to the set of model weights by computing a Hadamard product of the matrix corresponding to the set of model weights, and to the matrix corresponding to the key. (Germain, S.4-Pg.3, “elementwise-multiply”).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poddar to incorporate the teachings of Germain to include wherein the key is applied to the set of model weights by computing a Hadamard product of the matrix corresponding to the set of model weights, and to the matrix corresponding to the key. Such modifications would be motivated to apply the key, in the case of Germain a binary matrix, to the matrix of weights.

	Regarding claim 6, Poddar in view of Germain discloses the method as described in claim 5 as set forth above, and wherein the key is selectively re-applied (refers to the ‘re-applied’ step in claim 2, taught by Poddar) by computing the Hadamard product of the matrix corresponding to the locked set of model weights, and to the matrix corresponding to the key. (Germain, S.4-Pg.3, “elementwise-multiply”) 

	Regarding claims 12-13 and 19-20, the limitations are similar to those of claim 5-6, and are therefore rejected over similar grounds as claim 5-6. 

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Germain and Barni, Mauro et al. “A privacy-preserving protocol for neural-network-based computation.” MM&Sec '06 (2006), hereinafter Barni.

	Regarding claim 7, Poddar discloses the method as described in claim 1 as set forth above, and wherein the key is a matrix of first and second values ([0025], “A watermark, which is a series of bits…”)
Poddar fails to disclose wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value, and wherein each matrix element at a location corresponding to a dummy neuron added to the model is assigned the second value.

Germain teaches wherein the key is a matrix of first and second values, (S.4-Pg.3, “a binary mask matrix”)
wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value (Germain, S.4-Pg.3 Eq. 8, “1 if m(k) >= d”), and 
wherein each matrix element at a location corresponding to a dummy neuron is assigned the second value (S.4-Pg.3 Eq. 8, “0 otherwise”) 
It is noted, “actual” neuron is interpreted as one which is not removed or zeroed, and “dummy” neuron is interpreted as one which is to be removed or zeroed.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poddar to incorporate the teachings of Germain to include wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value, and wherein each matrix element at a location corresponding to a dummy neuron is assigned the second value. Such modifications would be motivated selectively set neuron weights to 0. (Germain, S.4-Pg.3, “A convenient way of zeroing connections is to elementwise-multiply each matrix by a binary mask matrix, whose entries that are set to 0 correspond to the connections we wish to remove.”)

Barni teaches a dummy neuron added to the model (Pg. 149 Fig. 3, “Fake neurons doesn’t affect the output of the computation as their outbound weights are set to 0.”). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poddar in view of Germain to incorporate the teachings of Barni to include a dummy neuron added to the model is assigned the second value. Such modification would be motivated to obscure the topology of the neural network to third parties. (Barni, Pg. 149 S.3 Security level 3, “As a last requirement Bob may desire that Alice doesn’t learn anything about the NN topology. Though this is a very ambitious goal, Bob may at least distort Alice’s perception of the NN by randomly adding some fake neurons to the network.”)

	Regarding claims 14 and 21, the limitations are similar to those of claim 4, and are therefore rejected over similar grounds as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-PGPUB 2018/0375638 A1 – Regarding a hub device of a network receiving a data model that includes a secure portion that is encrypted and one or more unsecure portions.
Szentannai, Kálmán et al. “MimosaNet: An Unrobust Neural Network Preventing Model Stealing.” ArXiv abs/1907.01650 (2019) – Regarding a method for creating an equivalent version of an already trained fully connected deep neural network that can prevent network stealing.
Liu, Kang, Brendan Dolan-Gavitt, and Siddharth Garg. "Fine-pruning: Defending against backdooring attacks on deep neural networks." International Symposium on Research in Attacks, Intrusions, and Defenses. Springer, Cham, 2018. – Regarding effective defenses against backdoor attacks on DNNs. We implement three backdoor attacks from prior work and use them to investigate two promising defenses, pruning and fine-tuning. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./               Examiner, Art Unit 2496                                                                                                                                                                                         
/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496